I concur in judgment only as I disagree with the reasoning the majority adopts in refusing to review Mr. Ivery's three assignments of error on the merits.
Although Mr. Ivery does not cite specifically to portions of the record relating to his assignments of error, he does provide the Court with an appendix of exhibits relating to his assignments of error. Moreover, Mr. Ivery did present his arguments separately under three different assignments of error and has in fact cited to statutory authority for support of assignments of error one and two and has cited this Court's standard of review in all three assignments of error.
Therefore, I feel the assignments of error should have been reviewed on their merits.